Citation Nr: 1726608	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder to include depression and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder to include depression and PTSD.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left ankle disability


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a Decision Review Officer (DRO) was held in September 2012 and a video conference was held before the undersigned Veterans Law Judge (VLJ) in March 2017.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the RO denied service connection for depression in November 2004.  The RO also denied a claim for service connection for PTSD in June 2008.  The Veteran filed a petition to reopen the claim for service connection for depression in March 2010.  The Veteran has also identified problems with PTSD.  The Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include depression and PTSD.

The claim for service connection for a left ankle disability and the reopened claims for service connection for psychiatric and hearing loss disabilities pursuant to the adjudication below requires additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied claims for service connection for depression and hearing loss in November 2004.  

2.  In July 2008, the RO notified the Veteran of the June 2008 rating action which denied service connection for PTSD.  

3.  Since the November 2004 and June 2008 decisions, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claims for service connection for an acquired psychiatric disorder and hearing loss. 


CONCLUSIONS OF LAW

1.  The November 2004 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for a hearing loss disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The November 2004 and June 2008 RO decisions are final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disability to include depression and PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen

Service connection was denied for depression and hearing loss in a November 2004 decision.  The RO noted that the service and post service treatment records failed to show a diagnosis of hearing loss.  Concerning depression, the RO noted that the service treatment records failed to show a diagnosis of depression.  The RO further noted that post service VA records dated in 1995 showed a diagnosis of depression; however, it was considered secondary to unrelated medical disorders.  The RO notified the Veteran of the denials.  The Veteran did not perfect a timely appeal to these specific issues in this decision, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In December 2007, the RO received the Veteran's claim for service connection for PTSD.  The RO denied the claim in a June 2008 rating action.  In denying the claim, the RO noted that the Veteran did not serve in combat; the Veteran did not provide sufficient detail to corroborate his reported non-combat stressor; and while VA outpatient records include a diagnosis of PTSD, this is based on an uncorroborated stressor.  The RO notified the Veteran of the denial in a July 2008 letter.  The Veteran did not perfect a timely appeal to this issue, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

The Board notes that in October 2008, the Veteran indicated that he did not receive notice regarding his claim for PTSD.  The Board has reviewed the Veteran's e-file and finds no evidence that such notice was never issued to the Veteran.  Specifically, the notice was delivered to the last address of record and there is no evidence the letter was returned by the postal service.  As there is nothing to rebut the presumption of administrative regularity in this case, Board finds that the Veteran was properly notified.  

In March 2010, the RO received the Veteran's petition to reopen his claims for service connection for hearing loss and depression.  In testimony provided at the video conference in March 2017 (and medical records), the Veteran provided additional details regarding his hearing loss and stressors.  Presuming the credibility of the statements of the Veteran, the Board finds that the evidence received since the November 2004 and June 2008 decisions is neither cumulative nor redundant, and raises the possibility of substantiating the claims.  See 38 C.F.R. § 3.156 (a).  The Board finds that such new evidence warrants VA examination in order to determine if the Veteran has a bilateral hearing loss and/or a psychiatric disorder etiologically related to military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened. 

The Veteran's claim for entitlement to service connection for a psychiatric disability is reopened. 



REMAND

The Board finds that VA examination and opinions are needed to adjudicate the pending claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records that pertain to his claimed disabilities, dated since September 2014, from the VA North Texas Healthcare System.  

2.  Then, schedule the Veteran for a VA examination with the appropriate examiner for the purpose of ascertaining the nature and etiology of any left ankle disability.  The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any left ankle disability had its onset in or was caused by active service or by any incident during or related to service.

3.  Then, schedule the Veteran for a VA audiology examination for the purpose of ascertaining the nature and etiology of his hearing loss.  The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any hearing loss had its onset in or was caused by active service or by any incident during or related to service.  An opinion that the Veteran's hearing loss is not related to service that is based solely on a lack of hearing loss being noted in the Veteran's service treatment records will be deemed inadequate.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the e-file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should identify all psychiatric disorders that have been present since service.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

The examiner should consider the Veteran's and other lay statements regarding onset, inservice stressors and occurrence, and continuity of symptomatology since service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's e-file, or in the alternative, the e-file itself, must be made available for review.

5.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


